UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4576


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY LEE BEATTY,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00086-F-1)


Submitted:   June 23, 2010                       Decided:   July 6, 2010


Before MOTZ and     KING,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary Lee Beatty appeals the length of the 24-month

sentence of imprisonment imposed upon him following revocation

of his term of supervised release.                We affirm.

             We review sentences imposed after the revocation of

supervised release under the deferential “plainly unreasonable”

standard “with regard to those § 3553(a) factors applicable to

supervised    release   revocation        sentences.”          United    States    v.

Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                       In applying the

standard, we first decide whether the sentence was procedurally

and substantively reasonable, “with some necessary modifications

to take into account the unique nature of supervised release

revocation     sentences.”         Id.       at    438-39.       A   sentence      is

procedurally     reasonable   if    the      district    court    considered      the

U.S. Sentencing Guidelines Manual Chapter 7 policy statements 1

and the pertinent factors in 18 U.S.C. § 3553(a).                       Id. at 440.

A   revocation    sentence    is     substantively           reasonable     if    the

district court stated a proper basis for the sentence imposed,

up to the statutory maximum.             In addition, “a court’s statement


     1
        Chapter 7 of the U.S. Sentencing Guidelines Manual
addresses violations of supervised release and probation.
Rather than promulgate guidelines to govern sentences for these
violations, the United States Sentencing Commission chose
instead to issue “policy statements only” to give courts
“greater flexibility” in handling revocation sentences. Ch. 7,
Pt. A, introductory cmts. 1, 3(a).


                                         2
of its reasons for going beyond non-binding policy statements in

imposing       a    sentence     after    revoking        a    defendant’s      supervised

release term need not be as specific as has been required when

courts departed from guidelines that were, before [United States

v. ]Booker, [543 U.S. 220 (2005),] considered to be mandatory.”

Id. at 439 (internal quotation marks omitted).

               If a sentence is not unreasonable under this standard,

“the       sentence    should    be   affirmed.”              Id.     If,    however,    the

sentence is either substantively or procedurally unreasonable,

“we    must         then     decide    whether          the    sentence       is    plainly

unreasonable, relying on the definition of ‘plain’ that we use

in    our    ‘plain     error’    analysis,”       that       is,   “clear,    or    .   .    .

“obvious.”          Id. (internal quotation marks omitted).

               In     this    case,   the   district          court   revoked       Beatty’s

supervised release after finding that Beatty committed at least

five supervised release violations, including testing positive

for    cocaine        and    absconding     from    supervision         by     failing       to

provide his probation officer with an updated address and phone

number.        The district court found that Beatty had committed a

Grade C violation 2 and had a criminal history category of VI;

together,      these        factors   yielded      an    advisory      range    under    the


       2
       Supervised release violations are graded as A, B, or C
violations.   Grade C violations are the least serious.  U.S.
Sentencing Guidelines Manual, § 7B1.1, p.s.


                                             3
Chapter 7 policy statements of 8 to 14 months’ imprisonment.

The district court stated that it had considered the Chapter 7

policy     statements,      and       sentenced         Beatty     to     24     months’

imprisonment.         The   district        court       stated     that    an       upward

departure was warranted so that Beatty could receive intensive

substance abuse treatment.              The district court also found that

Beatty’s continued illegal drug use posed a threat to society

and   that   Beatty     showed    a     complete       disregard    for    supervised

release by absconding.

             We cannot say that Beatty’s sentence is unreasonable.

It    is   undisputed    that     Beatty’s        sentence       falls    within      the

applicable    statutory     maximum.            The    district    court       correctly

calculated Beatty’s Guidelines policy statement range of 8 to 14

months imprisonment and stated that it considered the Chapter 7

policy statements.

             Moreover, the district court provided a proper basis

for its upward departure, namely Beatty’s need for intensive

substance    abuse    treatment       and   his       absconding   from    supervised

release. 3     See    Crudup,     461    F.3d     at    440   (upholding       36    month

sentence     as   substantively         reasonable         in    part     because      of


      3
       We reject as meritless Beatty’s argument that the sentence
is substantively unreasonable because Beatty may not be eligible
for a specific Bureau of Prisons drug treatment program and
because the court did not adequately consider community-based
drug treatment.


                                            4
“Crudup’s need for substance abuse treatment”); U.S. Sentencing

Guidelines Manual Ch. 7, Pt. A, introductory cmt. 3(b) (“[A]t

revocation the court should sanction primarily the defendant's

breach of trust”).        Although the district court’s statement of

reasons was abbreviated, we explained in Crudup that a district

court need not provide as detailed a statement of reasons in

support of a sentence revoking supervised release.

              Accordingly, we affirm the district court’s judgment

revoking Beatty’s supervised release and imposing a twenty-four

month prison term.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      5